JONES, JUDGE:
The claimant, Stanley L. Shiflet, doing business as Shiflet’s Transfer of Sutton, West Virginia, contracted to move the household goods of Dr. J. E. Lazaro from Weston to Huntington, West Virginia. Dr. Lazaro was Superintendent of the Weston State Hospital and was being transferred by the respondent, Department of Mental Health, to a similar position at the Huntington State Hospital. The shipping order was signed by Dr. Lazaro and the bill submitted to him by the claimant was in the amount of $321.21. The claimant asks payment of that amount, apparently on the theory that Dr. Lazaro was authorized by the respondent to contract for the moving services on behalf of the respondent, although there is nothing in the notice of claim to support such theory and no evidence was adduced by the claimant.
The respondent presented one witness, the Supervisor of the Division of Administration of the Department of Mental Health. He testified as follows: “The Department did authorize Dr. Lazaro to secure the services of a moving company to move his household goods to Huntington, West Virginia, and that the Department would try to pay this bill.”
On its face this contract is between the claimant and respondent’s employee, Dr. Lazaro. There is no showing by the claimant of any statutory authority providing for the payment of moving expenses of an employee of the respondent, either by reimbursement or by permitting the employee to extend the State’s credit directly to the claimant. We are not aware of any such statutory authority.
Accordingly, this claim is disallowed.